Order, Supreme Court, New York County, entered May 5, 1975, unanimously affirmed. Respondents shall recover of appellant $40 costs and disbursements of this appeal. Denial of an injunction pendente lite against solicitation of plaintiff-appellant’s customers is amply justified by delay of three and one-half months in seeking this relief. In the interval, had plaintiff moved with dispatch consonant with a threat of truly irreparable harm, all issues could well have been resolved at a plenary trial. Further, there is no clear showing of a right to the relief sought. Concur — Stevens, P. J., Markewich, Murphy, Lupiano arid Lane, JJ.